Citation Nr: 1427115	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-44 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether a timely substantive appeal was filed to perfect an appeal of the February 2006 rating decision that denied entitlement to service connection for chronic lumbar strain, chronic cervical strain, otitis media and bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for otitis media.

4.  Entitlement to service connection for chronic lumbar strain.

5.  Entitlement to service connection for chronic cervical strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to October 1977. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2006 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for chronic lumbar strain, chronic cervical strain, otitis media, and bilateral hearing loss.  In a subsequent December 2007 administrative decision, the RO determined that the Veteran had failed to file a timely appeal in response to a November 2006 statement of the case (SOC) which continued to deny those claims.  

The Board notes that, in addition to the paper claims file, the Veteran has a paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals the Veteran's representative's February 2014 Appellate Brief.  The remainder of the documents in Virtual VA are either duplicative of those in the paper claims file or are irrelevant to the issue on appeal.  

The Board's decision on the question of whether the Veteran perfected a timely of the February 2006 rating decision is set forth below.  Moreover, given the  favorable disposition on the timeliness issue, the Board has also characterized  the appeal as also encompassing the claims for service connection addressed in the February 2006 rating action which the Veteran has appealed.   Because of the favorable decision on the claims involving bilateral hearing loss and otitis media, these issues are addressed below.  The claims for f service connection for chronic lumbar strain and chronic cervical strain are addressed in the remand following the order; these matters are being remanded to the Agency of Original Jurisdiction (AOJ).VA will notify the Veteran  when further action, on his part, is required


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided  have been accomplished.  

2.  Although the AOJ initially  informed the Veteran that the VA Form 9 received on February 23, 2007 was considered an untimely appeal of the February 13, 2006 rating decision that denied service connection for chronic lumbar strain, chronic cervical strain, otitis media, and bilateral hearing loss, in a  subsequent, May 2008 letter,  the AOJ  informed the Veteran that the prior letter should be disregarded, that his substantive appeal was accepted as timely, and the appellate process would continue.

3.  The AOJ did not again challenge the timeliness of the February 2007 filing until more than two years after the issuance of the May 2008 letter, well into the appeals process. 

4.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.  

5.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and the collective evidence, to include a medical opinion addressing the etiology of bilateral hearing loss, tends to support a finding that bilateral hearing loss was as likely as not incurred during the Veteran's service.  

6.  The Veteran's service treatment records document treatment for otitis media while in service, competent evidence indicates that he has recurring otitis media, and the collective evidence (to include a medical opinion addressing the etiology of otitis media), tends to support a finding that otitis media was as likely as not incurred during the Veteran's service.  



CONCLUSIONS OF LAW

1.  The VA Form 9 received by VA  on February 23, 2007, with respect to the rating decision dated in February 2006 that denied service connection for chronic lumbar strain, chronic cervical strain, otitis media, and bilateral hearing loss, is accepted as a  timely substantive appeal.   38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.32, 19.34, 19.35, 19.36, 20.302, 20.305 (2013).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013). 

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for otitis media are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Given the Board's favorable resolution of the issue of the timeliness of the Veteran's substantive appeal and with respect to the claims for service connection for bilateral hearing loss and otitis media, the Board finds that all necessary actions in connection with these aspects of the appeal have been accomplished.

II.  Timeliness of the February 2007  Substantive Appeal

Pursuant to applicable law and regulation, an appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013).  

A substantive appeal perfects the appeal to the Board and frames the issues to be considered.  Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals) or other correspondence containing the necessary information.  The substantive appeal must also indicate what issues are being perfected.  Proper completion and filing of a substantive appeal are the last actions a Veteran needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2013).  

A substantive appeal must be filed within sixty days from the date that the AOJ mails the SOC to the Veteran, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2013).  Where a Veteran files a timely NOD but fails to timely file a substantive appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

An extension of the sixty-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.  

Importantly, the failure to timely file a substantive appeal is not an absolute bar to the Board's jurisdiction and does not automatically foreclose an appeal.  Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  In Rowell, the appellant filed an untimely appeal, but as the RO accepted the appeal, it appeared to have treated the appeal as timely and thus there was "no problem, with regard to the timeliness of the filing of the Appeal, which would deprive the Board of jurisdiction over [the] case as an original claim.  Id. (citing 38 U.S.C.A. § 7105(d)(3)); See also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that the failure to file a timely substantive appeal does not deprive the Board of jurisdiction as long as the RO does not close the appeal on that basis); see also 38 C.F.R. § 19.32 (agency of original jurisdiction may close the appeal without notice to an appellant or his or her representative for failure to respond to an SOC within the period allowed, and, if appellant files substantive appeal within the one-year period, the appeal will be reactivated).  

More recently, the United States Court of Appeals for Veterans Claims (Court) held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Court held that if VA treats an appeal as timely filed, the Veteran is entitled to expect that "VA means what it says." Id. at 47.  

Pertinent to this appeal,  the Veteran initially filed a claim for service connection for a back condition, neck condition, otitis media, bilateral knee condition, right foot condition and bilateral hearing loss in September 2005.  In a February 13, 2006 rating decision, the RO granted service connection for bilateral knee and right foot conditions and denied service connection for a chronic lumbar strain, chronic cervical strain, otitis media and bilateral hearing loss.  The Veteran filed a notice of disagreement with the denial of these issues in March 2006.  In June 2006, the RO issued a statement of the case.  

Allegedly, the Veteran submitted a substantive appeal (via a VA Form 9) dated February 13, 2007 to his representative.  This substantive appeal was received by the RO on February 23, 2007.  In December 2007, the RO sent a letter to the Veteran and his representative indicating that the Veteran's substantive appeal was not timely filed and his right to appeal expired.  The Veteran filed a notice of disagreement with that determination, in which he alleged that he had completed a VA Form 9 with the help of his service representative on February 13, 2007.  He contended that he should not be penalized for a mistake made by his representative or the RO that led to his substantive appeal being filed ten days later.  Along with his NOD on the timeliness determination, he  submitted a December 2006 letter from his representative informing informed him that his substantive appeal must be completed by February 16, 2007 in order to be timely, a deadline which he claims he met.  

In a May 2008 letter, the RO informed the Veteran that the December 2007 letter, notifying him that his appeal was not timely, should be disregarded.  The RO noted that the record showed he completed, signed and dated his VA Form 9 on February 14, 2007, four days prior to the expiration of the one year appeal period.  The RO noted, therefore, that the Veteran's appeal was timely and would continue.  

In a subsequent letter sent to the Veteran over two years later, in September 2010, the RO informed the Veteran that the May 2008 letter had been sent in error and his substantive appeal was not timely received.  The Veteran was then informed that his appeal would continue as to the issue of whether or not his substantive appeal was timely.  

Subsequently, in October 2010, the RO issued a statement of the case finding that a timely substantive appeal was not received on the issues of service connection for chronic lumbar strain, chronic cervical strain, otitis media, and bilateral hearing loss.  The Veteran filed a timely substantive appeal in October 2010 as to the issue of timeliness of his prior February 2007 substantive appeal.  

The Court in Percy ultimately held that VA's actions in treating the appeal as timely waived any later objection that VA might have had with respect to the timeliness of the submission.  Percy, supra.  Here, the RO's May 2008 letter informed the Veteran that his substantive appeal had been deemed timely and would continue.  It was not until over two years later that the RO informed the Veteran that this was not the case.  By this action of letting the Veteran believe his claim was on appeal, VA essentially waived any objections on the matter.  

Under these circumstances, the Board may accept the appeal as perfected and take jurisdiction of the claim as having been properly appealed.  See, Percy, supra; see also Rowell, supra; Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that the Board has an obligation to read appeal filings in a liberal manner, regardless of competency of claimant's representative).  Accordingly, the Board treats the  service connection claims for chronic lumbar strain, chronic cervical strain, otitis media, and bilateral hearing loss as having been properly perfected, based on its acceptance by the RO as properly perfected and by allowing the Veteran to believe this to be so.  The Board thus accepts jurisdiction over these claims.  See Percy, supra.  


III.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



A.  Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  He contends that he was exposed to significant noise from an explosion and gunfire while in boot camp, which is the cause of his continued bilateral hearing loss.  

The Board notes that, specific to claims for service connection, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  Id.  

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101; 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is identified as a chronic disease subject to presumptive service connection in 38 CFR 3.309(a) . See VA Adjudication Procedure Manual, M21-1MR III.iv.4.B.12.a. 

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  

The Veteran's service treatment records reveal that no hearing evaluation was done at discharge from active service in October 1977.  However, in a Report of Medical History from October 1977, the Veteran noted no hearing loss or ear trouble.  A medical examination in July 1981 revealed normal hearing according to a whisper voice test.  

While the Veteran's service treatment records do not reflect any hearing loss--,much less, hearing loss  to an extent recognized as a disability for VA purposes-the  absence of such evidence is not fatal to a claim for service connection, as noted above.  See Hensley, supra.  The Veteran described at his November 2006 hearing an incident in service during nighttime training in which he was exposed to a series of explosions and gunfire in close range.  The Veteran reported that he was exposed to loud noises and blasts without hearing protection.  The Board finds the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91 (1991).  Given the circumstances of the Veteran's service, the Board finds that he was likely exposed to noise in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  

After service, the Veteran was afforded a VA examination in January 2006.  The claims file was reviewed.  The Veteran reported the same in-service noise exposure.  The Veteran reported that after this in-service noise exposure, his hearing was never the same and he experienced ringing in his ears.  He noted he does not hear well and needs hearing aids.  He cannot understand what people are saying and must turn the television up, especially in background noise.  The examiner noted previous audiograms showed mild sensorineural hearing loss in the high frequencies with a conductive component in the left ear.  The examiner noted a May 2004 audiometric test which revealed high-frequency sensorineural hearing loss on the right and mixed hearing loss on the left, though it was not specified conductive versus sensorineural.  The date of this audiometric test was a typographical error, as it appears the examiner was referring to a March 2004 test done at the Veteran's VA facility.  Puretone thresholds, in decibels, from the March 2004 audiometric testing, for the frequencies of interest, in Hertz, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
35
35
35
30
35
LEFT
55
60
55
70
70

The VA examiner diagnosed bilateral high-frequency sensorineural hearing loss.  Furthermore, a January 2011 VA examiner noted a history of hearing loss and diagnosed the Veteran with bilateral mixed hearing loss.  The Board finds the Veteran has the current disability of bilateral hearing loss.

The remaining question is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  In this regard, the record contains a positive medical opinion.  The January 2006 VA examiner concluded the Veteran's bilateral hearing loss was as likely as not from military experience and noise exposure.  This is the only etiology opinion of record, and it was based on consideration of the Veteran's documented history and assertions.  Thus, the Board finds this opinion probative of the nexus element of the claim for service connection  

In sum, the Veteran has current bilateral hearing loss to an extent recognized as a disability for VA purposes, likely in-service noise exposure, and a medical opinion indicating that the evidence on the question of whether there exists a medical nexus between current bilateral hearing loss and in-service noise exposure is, at least, in relative equipoise.  

Therefore, given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral hearing loss are met.  


B.  Otitis Media

The Veteran contends that he continues to experience recurrences of otitis media, which started and was treated while he was on active duty.  

Service treatment records dated September 1977 indicate treatment for serious otitis media. A July 1981 report of medical history notes a history of otitis media in 1977 but that the Veteran had been asymptomatic since then.  This evidence suggests an  in-service disease.  

Post-service treatment records reveal otitis media on several occasions.  VA treatment records March 2003 noted external otitis media with right ear pain.  The January 2006 VA examiner noted a history of ear infection in the past, though no fluid or signs of infection at the time of the examination.  In August 2010, the Veteran underwent a stapedectomy and a mucoid effusion was noted.  In January 2011, a VA examiner noted a history of ear infections occurring once yearly.  The examiner noted that the Veteran's last ear infection was six months prior.  The examiner diagnosed chronic mucoid otitis media.  Thus, the Board finds that since filing his claim for service connection for otitis media, the Veteran has had recurrences of the disability of otitis media.  

Additionally, the January 2006 VA examiner opined that it was as likely as not that the Veteran's history of ear infection was from military experience or diagnosed while in the military.  This is the only etiological opinion of record, and it was based on consideration of the Veteran's documented history and assertions.  Thus, the Board finds this opinion probative of the nexus element of the claim for service connection.  

In summary, the Veteran has chronic otitis media, an in-service disease documented in his service treatment records, and a medical opinion indicating that the evidence on the question of whether there is a medical nexus between his current otitis media and his in-service otitis media is, at least, in relative equipoise.  

Therefore, given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for otitis media are met.  


ORDER

As a timely substantive appeal was filed to perfect an appeal of the February 2006 rating decision that denied entitlement to service connection for chronic lumbar strain, chronic cervical strain, otitis media and bilateral hearing loss, to this extent, the appeal is granted.

Service connection for bilateral hearing loss is granted.  

Service connection for otitis media is granted.  



REMAND

In light of the above determination that the Veteran's February 2007 substantive appeal was timely and therefore the appeal of the February 2006 rating decision is still pending, The RO must address the issues of service connection for chronic lumbar strain and chronic cervical strain in the first instance.  In this respect, additional action on these claims is warranted.  

The Veteran contends that he currently has a back and neck disability related to in-service injuries of his back and neck.  He further contends that his back disability was caused by his service-connected knee conditions.  

The Veteran's service treatment records document the Veteran's complaints of back pain with twisting motion in July 1977.  The Veteran reported bilateral leg numbness.  Assessment was lumbar back strain.   In October 1977, the Veteran was treated for neck pain with a diagnosis of strained neck muscles.  This evidence suggests in-service injuries.

The Veteran underwent a VA examination in January 2006.  The examiner diagnosed chronic cervical strain and chronic lumbar strain.  A January 2006 x-ray of the cervical spine showed loss of normal lordotic curve.  An x-ray of the lumbosacral spine on the same date showed minimal displaced narrowing at L4-L5.  This evidence goes to the question of whether the Veteran has the currently claimed disabilities.  

Thus, the remaining question is whether there exists a medical nexus between the Veteran's in-service injuries and his current cervical and lumbar spine conditions.  The January 2006 examiner opined that most of the Veteran's symptoms are related to a motor vehicle accident in 2002 and there was not significant history or injury during his military service that would account for his current symptomatology.  Thus, it is not likely that his chronic cervical and lumbar strains are related to his military service.  However, the examiner did not address whether or not and to what extent the Veteran's in-service injuries contributed to his later cervical and lumbar strains.  Furthermore, VA treatment records dated December 2010 document the Veteran's complaints of knee pain causing his back pain.  The examiner did not address whether the Veteran's chronic lumbar strain was caused or aggravated by his service-connected knee disabilities.  

Under these circumstances, the Board finds that further medical opinion-based on full consideration of documented medical history and assertions of the Veteran, and supported by a clearly stated rationale-would be helpful in resolving the claims for service connection for cervical and lumbar spine disabilities.    See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


The Veteran is hereby advised that  failure to report to the  scheduled examination, without good cause, may well result in denial of the claims.  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
Prior to arranging for the Veteran to undergo further VA examination, to ensure that  all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the Tampa VA Medical Center (VAMC) dated through December 21, 2011.  Thus, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Tampa VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since December 21, 2011, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he  has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.  Specifically, VA treatment records indicate treatment from Tampa General Hospital, Dr. Maldonado at IMC and a private chiropractor.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  Adjudication of the claims should include consideration of all additional evidence added to the record since the s last adjudication.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Tampa VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since December 21, 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records, to include from Tampa General Hospital, Dr. Maldonando at IMC and his private chiropractor.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine xamination, by an appropriate physician, at a VA medical facility, to identify all cervical and lumbar spine disabilities and to obtain a medical opinion addressing the etiology of each such diagnosed disability.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND as well as any new evidence added to the claims file,  must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The  physician should clearly identify all current disability(ies) affecting the cervical spine, as well as identify all current disability(ies) affecting the lumbar spine .  

Then, for each identified disability, the  physician should address the following: 

(a)  With respect to cervical spine disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of in-service injury or disease, to include the Veteran's strained neck muscles in October 1977.  

(b)  With respect to any lumbar spine disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that:

(1) the Veteran's current lumbar spine disability is the result of in-service injury or disease, to include the Veteran's lumbar back strain in July 1977, or, if not, 

(2)  the current lumbar spine disability was caused or is aggravated (permanently worsened beyond  natural progression  by the Veteran's service-connected bilateral knee disabilities.  If aggravation is found , the examiner should attempt to  quantify the extent of the additional disability resulting from the aggravation.  

In rendering each requested opinion, the physician should consider and discuss all pertinent lay, medical, and other objective evidence.  All examination findings, along with complete rationale for the conclusions reached, must  be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


